Exhibit 701-7 Koehler Avenue, Suite 7 - Ronkonkoma, NY 11779 (631) 981-9700 - www.lakeland.com FOR IMMEDIATE RELEASE Lakeland Industries, Inc. Reports Fiscal 2009 Second Quarter Financial Results EPS of $0.30 versus $0.14 Last Year on Record Revenue of $27.6 Million RONKONKOMA, NY – September 9, 2008 – Lakeland Industries, Inc. (NASDAQ: LAKE),a leading manufacturer of industrial protective clothing for industry, municipalities, healthcare and to first responders on the federal, state and local levels,today announced financial results for its second quarter and six months ended July 31, Financial Results Highlights and Recent Company Developments § Revenue rose to $27.6 million – representing the highest quarterly revenue in Company’s history and growth of 27% over last year’s fiscal second quarter § Demonstrating increased sales through internal initiatives and acquisitions § Margins improved primarily due to the inclusion of Brazil, with a 56% gross margin, and the non-inclusion oflast year’s sales rebate on Tyvek (which impacted 2Q08 results) § Operating Profit increased 140% over 2Q08 § International Sales Growth Continues o Brazil Acquisition closed in May operations included in fiscal second quarter were: § Sales of $3.1 million § Net income of $0.6 million net of additional expenses in the US § Accretive to EPS by $0.10 § Progress made with new product introductions and marketing initiatives “This quarter again showed that Lakeland is clearly making progress in its overseas expansion and in translating that growth into strong bottom line results,” said Christopher J. Ryan, President and CEO.“After successfully completing the initial phases of integrating our Brazilian acquisition, we are pleased to report that the operations there are meeting our expectations – with gross margins continuing to rise and new sales channels accelerating our market penetration.At the same time, we are preparing for our entry into Russia and other former Soviet states, while evaluating new products and expanding our manufacturing footprint in China.In addition, our Indian operation commenced production this quarter and is presently shipping our new line of chemically-resistant gloves to oursales and warehousing facilities in Chile, Canada, the UK, China, and the U.S., effectively positioning the Company to take advantage of regional demand and favorable international trade policies.” “Our overall strategy – to manage costs domestically while rapidly expanding overseas – remains intact, and we are constantly reviewing all major markets to rapidly deploy assets where appropriate to maximize returns to our shareholders.While we delivered an impressive 27% increase in overall quarter-over-quarter revenues, our internally generated growth initiatives have led to the highest level of increased sales in the Company’s recent history with an improvement of 13% in the latest quarter as compared to the prior year, excluding Brazil. We continue to see excellent top-line and bottom-line growth in fiscal 2009 and the years to come outside of the U.S.” Financial Results for Three Months Ended July 31, 2008 as Compared with the Three Months Ended July 31, Net sales were a record $27.6 million in the second quarter of 2009, up 27% from the $21.7 million posted in the comparable 2008 period.The increase in revenue was primarily due to foreign expansion.Brazil sales included in the current quarter were $3.1 million, reflecting the Company’s recent acquisition.
